United States Court of Appeals
                      For the First Circuit




No. 09-1759

       SAM and TONY M., by Next Friend Gregory C. Elliott;
    CAESAR S., by Next Friend Kathleen J. Collins; DAVID T.,
     by Next Friend Mary Melvin; BRIANA, ALEXIS, CLARE, and
        DEANNA H., by Next Friend Gregory C. Elliott; and
    DANNY and MICHAEL B., by Next Friend Gregory C. Elliott;
           for themselves and those similarly situated,
                      Plaintiffs, Appellants,


                               v.

     DONALD L. CARCIERI, in his official capacity as Governor
       of the State of Rhode Island; JANE A. HAYWARD, in her
    official capacity as Secretary of the Executive Office of
      Health & Human Services; and PATRICIA MARTÍNEZ, in her
         official capacity as Director of the Department of
                    Children, Youth and Families,
                        Defendants, Appellees.




                          ERRATA SHEET


     The opinion of this Court issued on June 18, 2010, is amended
as follows:

     On p. 3, n.1, line 9: replace "Danny and Michael M." with
Danny and Michael B.";

     On p. 18, n.10, line 7: replace "dully" with "duly".